          Case 5:19-cv-00239-JM Document 26 Filed 10/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

TAQWA KHALID KHALIFAH                                                         PLAINTIFF
ADC #098255

                             CASE NO. 5:19-CV-239-JM-BD

DEXTER PAYNE, Director,
Arkansas Department of Correction                                           DEFENDANT

                                          ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. Mr. Khalifah has not filed objections. After careful review of the file, the

Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in its entirety.

       Mr. Khalifah’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s August 24, 2020 Order and his failure to prosecute this lawsuit.

       IT IS SO ORDERED this 14th day of October, 2020.


                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
